DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first lifting portion, a second lifting portion, a linear member, a first winding unit, a second winding unit, an adjustment member, an engagement portion, and a fixture in claim 1; the linear members, adjustment members, and lifting portions in claim 3; the same aforementioned parts with the addition of the first and second adjustment tools in claim 4; the lifting portions, second linear member, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 9 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH1045264 (“JP ‘264”)1.
Regarding claim 1, JP ‘264 disclosed a sheet feeding apparatus comprising: 
 	a sheet accommodating unit (1) configured to elevatably support a sheet stacking portion having a stacking surface (2) on which a sheet is stacked; 
 	a sheet feeding unit (51) configured to feed the sheet stacked on the sheet stacking portion; 
 	a first lifting portion provided in the sheet stacking portion and disposed on one side in a sheet width direction perpendicular to a sheet feeding direction; a second lifting portion provided in the sheet stacking portion and disposed on the other side in the sheet width direction (see Figures 1-3); 
 	a linear member (3) configured to liftably support the first lifting portion and the second lifting portion, the linear member being stretched between the first lifting portion and the second lifting portion on a lower side of the stacking surface (Figures 1 and 5); 
 	a first winding unit configured to lift the sheet stacking portion by winding the linear member supporting the first lifting portion; a second winding unit configured to lift the sheet stacking portion by winding the linear member supporting the second lifting portion (Figure 1); and 
 	an adjustment member (Figure 6) having an engagement portion (15) that engages with a fixture (13) fixed to the linear member on the lower side of the stacking surface and is movable to a plurality of different positions (Figure 6), all within the sheet width direction and a fixing portion (the threads holding the screw in place, see Figure 6) that fixes the engagement portion at one of the plurality of positions, and configured to adjust both a first distance of the linear member between the first winding unit and the 
	Regarding claim 3, JP ‘264 disclosed the linear member and the adjustment member are a first linear member and a first adjustment member, respectively (see Figures 1 and 5), and the sheet feeding apparatus further comprises: a third lifting portion disposed downstream of the first lifting portion in the sheet feeding direction; a fourth lifting portion disposed downstream of the second lifting portion in the sheet feeding direction (see Figures 1 and 5); a second linear member configured to liftably support the third lifting portion and the fourth lifting portion (see Figure 1); and a second adjustment member configured to adjust both a first distance of the second linear member between the first winding unit and the third lifting portion and a second distance of the second linear member between the second winding unit and the fourth lifting portion (see Figures 5 and 6).  
 	Regarding claim 4, JP ‘264 disclosed a sheet feeding apparatus comprising: a sheet accommodating unit (1) configured to elevatably support a sheet stacking portion (2) having a stacking surface on which a sheet is stacked; a sheet feeding unit (51) configured to feed the sheet stacked on the sheet stacking portion; a first lifting portion provided in the sheet stacking portion and disposed on one side in a sheet width 
 	a first winding unit configured to lift the sheet stacking portion by winding the linear member supporting the first lifting portion; a second winding unit configured to lift the sheet stacking portion by winding the linear member supporting the second lifting portion (Figure 1); 
 	a first adjustment tool (14) disposed on the lower side of the stacking surface and fixed to the sheet stacking portion on one side in the sheet width direction with respect to a positioning hold portion of the sheet stacking portion, which holds and positions a fixture fixed to the linear member, the first adjustment tool being configured to change a path length of the linear member from the positioning hold portion to the first winding unit; and a second adjustment tool (the other 14) fixed to the sheet stacking portion on the other side in the sheet width direction with respect to the positioning hold portion, the second adjustment tool being configured to change a path length of the linear member from the positioning hold portion to the second lifting portion (see Figure 5).
	Regarding claim 6, JP ‘264 disclosed a sheet feeding apparatus comprising: a sheet accommodating unit (1) configured to elevatably support a sheet stacking portion (2) having a stacking surface on which a sheet is stacked; a sheet feeding unit (51) configured to feed the sheet stacked on the sheet stacking portion; 
 	a first lifting portion provided in the sheet stacking portion and disposed on one side in a sheet width direction perpendicular to a sheet feeding direction; a second lifting portion provided in the sheet stacking portion and disposed on the other side in the sheet width direction (Figure 1); 
 	a first linear member (3) configured to liftably support the first lifting portion and extend to a lower side of the stacking surface of the sheet stacking portion through the 
 	a first winding unit configured to lift the sheet stacking portion by winding the first linear member; a second winding unit configured to lift the sheet stacking portion by winding the second linear member (Figure 1); 
 	a first fixing portion (14) disposed on the lower side of the stacking surface of the sheet stacking portion and configured to fix an end portion of the first linear member to the sheet stacking portion in such a manner that a path length of the first linear member from the end portion of the first linear member to the first lifting portion can change; and
 	a second fixing portion (the other 14, see Figure 5) disposed on the lower side of the stacking surface of the sheet stacking portion and configured to fix an end portion of the second linear member to the sheet stacking portion in such a manner that a path length of the second linear member from the end portion of the second linear member to the second lifting portion can change (see Figures 1, 3, 5, and 6).  
	Regarding claim 9, JP ‘264 disclosed an image forming apparatus comprising: the sheet feeding apparatus according to claim 1 as mentioned above; and an image forming unit configured to form an image on a sheet fed by the sheet feeding apparatus (Figure 4).  

Allowable Subject Matter
Claims 2, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Translation received from https://patents.google.com/patent/JPH1045264A/en?oq=1045264